Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 18, 1994, which ruled, inter alia, that claimant was ineligible to receive unemployment insurance benefits because he did not comply with registration requirements.
Claimant asserts that because he was initially misinformed as to the deadline for filing for unemployment insurance benefits, the Board’s decision that he was ineligible to receive benefits because he failed to timely comply with registration requirements is not supported by substantial evidence. We disagree. Claimant admitted that he did not file a claim for benefits after he was discharged because he did not want to offend his former employer and thereby reduce the likelihood of obtaining a favorable job recommendation. In view of this, there is substantial evidence in the record supporting the Board’s conclusion that claimant’s excuse was not credible (see, Matter of Tyk [Hudacs], 205 AD2d 820). For the same reason, the record supports the Board’s finding that claimant failed to demonstrate good cause for backdating his claim for benefits.
Crew III, J. P., White, Casey, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.